DETAILED ACTION
	This office action is in response to the response filed on February 4, 2021.  In accordance with this amendment, it appears that if withdrawn claim 20 has been amended, but the marking in the claims are not clear (Withdraw, previously presented). 
Claims 1-3 and 20-26 remain pending (claims 20-26 remain withdrawn from consideration as being related to a constructively non-elected method).  The Examiner notes that claims 20-26 will be subject to rejoinder if the independent method claim 20 is amended concurrently to the device claim 1.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Note that method claims 20-26 remain pending, with claim 20 as the independent claim.  Applicant should continue to amend claim 20 concurrent with device/apparatus claim 1.  The Examiner notes that these claims remain “Withdrawn” however are subject for rejoinder.  If Applicant continues to amend independent claim 20 during prosecution in the same fashion as the independent device claim 1, all claims 20-26 will be rejoined upon allowance of the device.  However, the method claims 20-26 (in particular claim 20) must include all
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Saito et al. U.S.P. No. 7,600,927 B2, standing alone.
Regarding independent claim 1, Saito et al. U.S.P. No. 7,600,927 B2 teaches (ABS; Figures 3, 4, 5a-5d; corresponding text, in particular column 3, line 51 through column 6, line 11; Claims) an optical fiber ribbon cable (resultant as in Figs. 5a – 5c, then shown as coupled at 5d) comprising: a plurality of thermally expandable core (TEC) optical fibers 6 / 6a formed into a ribbon shape, each TEC optical fiber comprising a first end (left side of left 6 in Fig. 4), an unspliced second end (right side of left 6 in Fig. 4) that can be couplable, but need not necessarily be coupled to (see Fig. 5c, the overall structure of Saito can stand alone before coupling) another optical fiber additional fibers 6 shown on right side of block in Fig. 4; but Fig. 5c can stand alone), and an optical core extending between the first end and the second end (core shown in Fig. 4 from W1 to W2), and being free of fusion splices (see column 4, lines 2-9 in view of column 5, lines 11-22; the increasing core size is due to TEC parameters); wherein the optical core of each TEC optical fiber has a first diameter (sized approximately as W2) at the first end and a second diameter (sized approximately as W1) at the second end, the second diameter being larger than the first diameter (W1 > W2; Fig. 4); and wherein the optical core of each TEC optical fiber includes a tapered core section (central section of fiber 6 slightly to the right of the “W2” reference indicator in Fig. 4) between the first end and the second end of the TEC optical fiber, which meets all positive structural limitations of independent claim 1’s “optical fiber ribbon cable.”
Regarding amended independent claim 1 on October 23, 2020, this close prior art of Saito does not expressly teach the negative limitation in that a first end of the optical fiber 6 is uncoupled to “another waveguide.”  Note that Saito shows at least one embodiment in which an “optical device” 4 is shown for connection of/to the optical fiber ribbon (6 and 15) is optically connected.  Saito does note that a “planar optical waveguide” 16 is part of the overall optical device 4.  See column 4, lines 52-62.
However, this negative limitation now found in claim 1, in particular “the optical fiber comprising a first end uncoupled to another waveguide”, cannot withstand an obviousness analysis.  First of note is that claim 1 is directed to “An optical fiber ribbon cable.”  The intended use of this ribbon cable in claim 1, as NOT being coupled to a waveguide at one end, would have been obvious to one having ordinary skill in fiber optics at the time of the effective filing date of the current application.  A person having usable in configurations that merely require an “optical device”, such as an emitter and/or receiver of optical signals.  Using an intervening “optical waveguide” component to direct optical signals from an emitter, receiver, and/or OE chip, such as the optical waveguide / core 16 in Saito, would not necessarily change the overall structure of the fiber ribbon cable itself, and can be accomplished by other optical components, such as lenses, direct coupling from a laser into a fiber, or direct coupling from a fiber into a photodetector.  The key features of Applicant’s claim 1 are the features of the optical fiber ribbon cable and the optical cores thereof (TEC and diameters).  For these reasons, amended independent claim 1 does not serve to create any patentable distinction over Saito ‘927, standing alone.  See KSR v. Teleflex, 127 S.Ct. 1727 (2007).  
Regarding dependent claims 2 and 3, see the alignment block 8a / 8b and V-grooves 10 shown in Figs. 3, and 5d of Saito.

Response to Arguments
Applicant’s arguments with respect to independent claim 1 (see paper filed February 4, 2021; pages 4-5) have been considered but are not persuasive.

First, the Examiner notes that different considerations must be made in a claim analysis for device / apparatus claims (such as claim 1) in comparison to method claims (such as claim 20).  Certain features and limitations found in a method claim may serve to distinguish from a prior art reference while others (in a device claim) may be rejected literally anticipated, cannot withstand an obviousness determination under 35 U.S.C. 103, when carefully reviewing the Saito reference, and in particular using common sense and ordinary skill in fiber optics (KSR).  Note again that claim 1 is a device claim.  Method claim 20 is not being examined on the merits, but merely would be rejoined if claim 1 were allowable.  

Of note in claim 1 is the amended limitation (from October 23, 2020) that the optical fiber ribbon cable further requires “an unspliced second end uncoupled to another optical fiber.”  Again, the Examiner cannot agree that this negative limitation is not found in Saito.  See for example Saito Fig. 5C which shows one end of the optical fiber ribbon cable being uncoupled before splicing.  Even though an intended use of Saito is to later splice to another optical fiber, at least the structure of Saito can stand alone based on what Fig. 5C teaches.  This is a reasonable interpretation of Saito in an obviousness analysis.  Although Fig. 5D shows the optical fiber ribbon connected on a splice, it could also be disconnected, or within reason, made to connect different types of optical contacts without undue experimentation.      

Applicant even admits (page 4) that “the ultimate use of the claimed optical fiber ribbon cable may be to couple it at one end to an optical chip and at the other end to optical fibers.”  For these reasons, the Examiner re-asserts that the obviousness rejections to Saito are proper and meet each requirement of 35 U.S.C. 103.  The key features of structure in claim 1 are met by Saito as is fully addressed above.  The negative limitations of claim 1 (the first end being “uncoupled to another waveguide” second end “uncoupled to another optical fiber”) would have been found obvious to one having ordinary skill in the art using Saito’s base structure.  In fact, these uses of the two ribbon ends are actual desired “couplings” of each end!!!  Of note is that “waveguide” is specific, and coupling Saito’s base structure to an “optical chip”, a “free space coupler”, or another optical device (simply without a “waveguide”) at the first end would have required common skill in the art.  Excluding only a waveguide, or only an optical fiber, from the 1st/2nd ends are merely omitting two types of optically coupled “connections” in the art.  There are many other types of optical contacts, connections, and optical uses that could have been obviously connected to the base structure of Saito, by a normally skilled artisan.  Even though negative limitations are not exactly met by Saito, the rejections to claim 1 are not anticipatory under 35 U.S.C. 102, and the teachings from KSR must be applied.  

Further, the Examiner re-asserts that evidence from the current record is persuasive that there is no criticality to the type of (secondary) optical elements that are coupled to the ribbon fiber.  Applicant’s admission on page 4 further strengthens this argument of non-criticality (“the ultimate use of the claimed optical fiber ribbon cable may be to couple it at one end to an optical chip and at the other end to optical fibers”).  See also dependent claim 29 (now canceled).  For these reasons, and fully explained in the 35 U.S.C. 103 rejections to claims 1-3 above, these amended claims remain obvious over Saito, standing alone.

Inventorship
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel Petkovsek whose telephone number is (571) 272-4174.  The examiner can normally be reached on M-F 7:30 - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on (571) 272-2397.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 



/DANIEL PETKOVSEK/
Primary Examiner, Art Unit 2874                                                                                                                                                                                             February 24, 2021